Citation Nr: 1429829	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from November 1955 to June 1959 and from August 1959 to August 1967, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Regional Office (RO) in Denver, Colorado. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in November 2013 for an addendum VA medical opinion after finding a VA audiological examination opinion provided in March 2010, inadequate. An addendum VA medical opinion was provided in March 2014 where the examiner opined that the Veteran's hearing loss was not incurred in or aggravated by his service because the Veteran's hearing was normal on audiological testing during his discharge examination and there is no basis for the existence of delayed onset of hearing loss due to acoustic trauma. The Board finds the March 2014 VA medical opinion inadequate. 

The November 2013 remand instructed the March 2010 examiner to consider the Veteran's reports of noise exposure during service, his statements regarding the lack of noise exposure after service and any additional medical records not on file at the time of the original opinion. When rendering the March 2014 opinion, the examiner failed to consider and/or discuss several service treatment and medical records.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders. Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to the examiner who provided the March 2014 VA medical opinion, and obtain another medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current bilateral hearing loss is related to his military service - and, in particular, to his reported noise exposure in his military occupational specialty (MOS) as an electrical inspector aboard Navy ships and/or to his history of left ear pain and left ear infection in service.

The examiner must review the claims file, including all lay and medical evidence of record and then indicate in the examination report that the claims file was reviewed.

a. The examiner must independently review the record for pertinent evidence, but his or her attention is called (but not limited) to the following: 

i. A December 1960 service treatment record indicating the Veteran was treated for pain in his left ear;

ii. A July 1961 service treatment record diagnosing the Veteran with a left ear infection;

iii. Service audiology findings reported in October 1965, June 1967, July 1967, September 1968, October 1971, October 1975, July 1977, and September 1979 as well as a January 1968 VA examination report in which the Veteran's history included the report that the "decreased ability to hear high tones was found on routine examinations".

iv.  Internet articles regarding hearing loss submitted by the Veteran in June  2014.

(b) The examiner is asked to discuss the shift in hearing ability noted on in-service audiological examinations rendered between January 1964 and July 1967 (as converted from ASA to ISO-ANSI where appropriate).  The examiner should also note that the United States Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

(c) The examiner should also be made aware that VA laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection and that where there is no evidence of a veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. At 160.

The addendum opinion must include a discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

3.  After an addendum opinion is provided the RO shall readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



